


113 HRES 411 IH: Impeaching Eric H. Holder, Jr., Attorney General of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 411
IN THE HOUSE OF REPRESENTATIVES

November 14, 2013
Mr. Olson (for himself, Mr. Westmoreland, Mr. Bucshon, Mr. Williams, Mr. Yoho, Mr. Weber of Texas, Mr. Farenthold, Mr. Flores, Mrs. Bachmann, Mr. Gohmert, Mr. Hunter, Mr. Amodei, Mr. Duncan of South Carolina, Mr. Bridenstine, Mr. DesJarlais, Mr. Sam Johnson of Texas, Mr. Stockman, Mr. Conaway, Mr. Roe of Tennessee, and Mr. Massie) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Impeaching Eric H. Holder, Jr., Attorney General of the United States, for high crimes and misdemeanors.


That Eric H. Holder, Jr., Attorney General of the United States, is impeached for high crimes and misdemeanors, and that the following articles of impeachment be exhibited to the Senate:
Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and all of the people of the United States of America, against Eric H. Holder, Jr., Attorney General of the United States, in maintenance and support of its impeachment against him for high crimes and misdemeanors.
Article I
Eric H. Holder, Jr., while Attorney General of the United States, engaged in a pattern of conduct incompatible with the trust and confidence placed in him in that position by refusing to comply with a subpoena issued by the House Committee on Oversight and Government Reform on October 12, 2011, in connection with a legitimate Congressional investigation into Operation Fast and Furious by the Bureau of Alcohol, Tobacco, and Firearms that put thousands of illegally purchased weapons into the hands of cartel leaders, ultimately resulting in the death of U.S. Border Patrol Agent Brian Terry on December 14, 2010.
Wherefore, Eric H. Holder, Jr., Attorney General of the United States, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.
Article II
Eric H. Holder, Jr., while Attorney General of the United States, and responsible for enforcing the laws of the United States regardless of personal bias, failed to enforce multiple laws, including the Defense of Marriage Act, the Controlled Substances Act, and the Anti-Drug Abuse Act of 1986.
Wherefore, Eric H. Holder, Jr., Attorney General of the United States, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.
Article III
Eric H. Holder, Jr., while Attorney General of the United States, has failed his oath of office by refusing to prosecute individuals involved in the Internal Revenue Service scandal of unauthorized disclosure of tax records belonging to political donors.
Wherefore, Eric H. Holder, Jr., Attorney General of the United States, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.
Article IV
Eric H. Holder, Jr., while Attorney General of the United States, testified under oath before Congress on May 15, 2013, that he was neither involved in nor had heard of a potential prosecution of the press. However three days later, the Department of Justice released documents naming journalist James Rosen as a co-conspirator in an alleged violation of the Espionage Act. Eric H. Holder, Jr., Attorney General of the United States, confirmed to the Committee on the Judiciary of the House of Representatives in a letter dated June 19, 2013, that he approved of a search warrant on James Rosen.
Wherefore, Eric H. Holder, Jr., Attorney General of the United States, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.

